:2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 and 21-25 are pending. Claims 1, 8, and 13 are independent. Claims 16-20 were cancelled and claims 21-25 were newly added. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets 

Response to Arguments
Applicant's arguments filed 9/4/2020 have been fully considered, the examiner’s reply is the following:
As to the 35 USC 101 rejection, the applicant’s amendments and arguments are persuasive, and the previous rejection is withdrawn.
As to the rejections under 35 USC 102, applicant’s arguments are not persuasive. Applicants argue that “amended independent claims 1 and 8 have been amended to recite the element that the first tool string design comprises a selection of a first tool from a plurality of tools and an arrangement for the first tool string.” Response at 12. The examiner respectfully disagrees. Price discloses in paragraph [0025], a tool string with a variety of tools including optical components that “may include any type of optical splitting and routing devices, such as beamsplitters, mirrors, dichroic filters, optical circulators, arrayed waveguide gratings (AWGs), and the like.” Price also discloses an arrangement for the tool string (see for example, Fig. 2 illustrating an arrangement of an optical component, and Fig. 6 illustrating an arrangement of a downhole tool). 
As to the rejections under 35 USC 103, applicants’ arguments rely on the purported distinctions of Price discussed in the 35 USC 102 section. 
Thus, the rejections are amended below to address the amended language and new claims below. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-10, 12, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price et al., US Patent Application Publication No. 2018/0320516 (Price).
Claim 1. Price discloses A method for designing a tool string for use in a wellbore, the method comprising: 
receiving a merit function, wherein the merit function comprises one or more defined objectives for performing at least one process in a wellbore (Price, Fig. 8 evaluating merit functions; [0038] “The predictive performance of ICE 202 may be evaluated in terms of accuracy and sensitivity for measuring the desired characteristic of the sample. A merit-based function such as a standard error of calibration (SEC), a root mean SEC (RMSEC), a sensitivity, an accuracy, or any combination of the above is used to determine the quality of a given ICE 202 design.”; [0039] “additional ICE 202 may include layers 203 and 204 selected according to a signal from a detector output (e.g., signal 135n+l from detector 130n+i, cf. FIG. 1). More specifically, the number and thicknesses of layers 203 and 204 are determined such that signal 135n+l improves (e.g., reduces or increases) a value of the merit-function associated with the 
determining, with a computing system and based on the merit function, a tool string design for a tool string, wherein the tool string design comprises a first tool string design for a first tool string, wherein the first tool string is used to perform a first process in the wellbore (Price, [0038] “Designing ICE 202 may include …. A merit-based function such as a standard error of calibration (SEC), a root mean SEC (RMSEC), a sensitivity, an accuracy, or any combination of the above is used to determine the quality of a given ICE 202 design.”; [0046] “FIG. 6 illustrates a drilling system 600 including a downhole tool 630 that uses an optical computing device 101 having an add-on ICE. Downhole tool 630 uses measurements from optical computing device 101 for modifying a drilling parameter, such as a penetration rate or a drilling direction, in a measurement-while-drilling (MWD) or a logging-while-drilling (LWD) operation, according to estimated wellbore or formation fluid properties.”; [0056] “Step 806 includes evaluating, with a merit function and the transmission function of the first add-on ICE, a predictive performance of a modified optical computing device according to the characteristic of the sample.”; [0061] “Step 808 may include adjusting a physical property of the first add-on ICE when the second merit function value fails to improve upon the first merit function value. In some embodiments, step 810 includes adjusting a property of the additional ICE when the predictive performance of the modified optical computing device is not better than the predictive performance of the un-modified optical computing device [unmodified is a first tool string design]. Step 808 may include iteratively regressing on layer thicknesses of the first add-on ICE until a value of the merit function for the modified optical computing device is better wherein the first tool string design comprises a selection of a first tool from a plurality of tools and an arrangement for the first tool string (Price, Fig. 1 110-1 … 110(n+1) illustrating a plurality of optical components, i.e., tools and the plurality has an arrangement to be on the tool string; see also Fig. 2 illustrating a cross-sectional view, this is construed as disclosing an arrangement of the ICE portion of the tool string; [0025] “It should be understood that at least some or all of optical components 110 may include any type of optical splitting and routing devices, such as beamsplitters, mirrors, dichroic filters, optical circulators, arrayed waveguide gratings (AWGs), and the like.”; [0026] “Non-optical sensing elements 105 may include a temperature sensor, a pressure sensor, a densitometer, and the like. Non-optical sensing elements 105 provide signals 135-i and 135-j to a controller 160.”; These optical and non-optical elements are a plurality of tools and placing one or more in the toolstring based on the merit functions is a selection; [0056] “Step 806 includes evaluating, with a merit function and the transmission function of the first add-on ICE, a predictive performance of a modified optical computing device according to the characteristic of the sample.”), and wherein the tool string design satisfies the merit function (Price, [0060] “Step 808 may include evaluating the predictive performance of the modified optical computing device with the selected merit function. Step 808 may include designing a single add-on ICE and developing a new 'n+1 '-

Claim 2. Price discloses the method of claim 1, further comprising; receiving one or more system constraints, wherein determining the tool string design is further based on the one or more system constraints (Price, [0055] “Step 804 includes generating a transmission function from a first add-on ICE. In some embodiments, step 804 includes generating a transmission of electromagnetic radiation through a plurality of alternating layers of material in the first add-on ICE as a function of wavelength. Step 804 may include forming the initial ICE design by randomly assigning a certain number of dielectric layers and thicknesses for the given film stack model.” EN: The additional parameters and/or transmission function disclose constraints.), and wherein the tool string design satisfies the merit function and the one or more system constraints (Price, [0061] “Step 808 may include adjusting a physical property of the first add-on ICE when the second merit function value fails to improve upon the first merit function value. In some embodiments, step 810 includes adjusting a property of the additional ICE when the predictive performance of the modified optical computing device is not better than the predictive performance of the un-modified optical computing device.”).

Claim 3. Price discloses the method of claim 1, wherein the tool string design comprises: a second tool string design for a second tool string, wherein the second tool string is used to perform a second process in the wellbore, wherein the second process is performed after the first process (Price, [0061] “Step 808 may include adjusting a physical property of the first add-on ICE when the second merit function value fails to improve upon the first merit function value. In some embodiments, step 810 includes adjusting a property of the additional ICE when the predictive performance of the modified optical computing device is not better than the predictive performance of the un-modified optical computing device [unmodified is a first tool string design]. Step 808 may include iteratively regressing on layer thicknesses of the first add-on ICE until a value of the merit function for the modified optical computing device is better than a value of the merit function for the un-modified optical computing device [each iteration is a second or subsequent tool design]. For example, in some embodiments step 810 includes iteratively adjusting the number and thicknesses of the layers in the add-on ICE until the RMSEC of the modified optical computing device is lower than the RMSEC of the un-modified optical computing device.”).

Claim 7. Price discloses the method of claim 1, wherein the first tool comprises: a carrier, a gauge carrier, a gauge, a recorder, a port, a slot, a carrier gun, a piston assembly, a valve, a bypass valve, a valve assembly, a shut-in valve, a circulation valve, a reverse circulation valve, a safety valve, a drain valve, a drill stem testing tool, a nozzle, a packer, a safety joint, a sample container, a perforating gun, a perforated pipe, a shoe, a sampling tool, a logging tool, a drill stem testing tool, a fracturing tool, a drilling tool, a completion tool, a perforating tool, a repair tool, a work over tool, or any components thereof (Price, [0025] “It should be understood that at least some or all of optical components 110 may include any type of optical splitting and routing devices, such as beamsplitters, mirrors, dichroic filters, optical 

Claim 8. Price discloses A system for determining a tool string design, the system comprising: a processor (Price, Fig. 1 controller 160 with processor 161); a memory (Price, Fig. 1 memory 162), wherein the memory comprises a machine learning model, and wherein the machine learning model, when executed on the processor, configures the processor to (Price, [0071] “Those skilled in the art will readily appreciate that the methods described herein, or large portions thereof may be automated at some point such that a computerized system may be programmed to transmit data from an optical computing device using an ICE element. Computer hardware used to implement the various methods and algorithms described herein can include a processor configured to execute one or more sequences of instructions, programming stances, or code stored on a non-transitory, computer readable medium.”). 

Claim 9. Incorporating the rejections of claims 2 and 8, claim 9 is rejected as discussed above for substantially similar rationale. 

Claim 10. Incorporating the rejections of claims 3 and 8, claim 10 is rejected as discussed above for substantially similar rationale.

Claim 12. Incorporating the rejections of claims 7 and 8, claim 12 is rejected as discussed above for substantially similar rationale. 

Claim 24. Price discloses the method of claim 3, further comprising: forming the first tool string using the tool string design; inserting the first tool string into the wellbore; and performing the first process using the first tool string in the wellbore (Price, [0068] “including fabricating the modified add-on ICE to be included in the modified optical computing device.”; [0046] “FIG. 6 illustrates a drilling system 600 including a downhole tool 630 that uses an optical computing device 101 having an add-on ICE. Downhole tool 630 uses measurements from optical computing device 101 for modifying a drilling parameter, such as a penetration rate or a drilling direction, in a measurement-while-drilling (MWD) or a logging-while-drilling (LWD) operation, according to estimated wellbore or formation fluid properties. Drilling system 600 may be configured to drive a bottom hole assembly (BHA) 604 that is positioned or measure optical responses of the formation fluids.” This is forming, inserting and performing a process (i.e., measuring) the tool string elements.).

Claim 25. Price discloses the method of claim 24, further comprising: forming the second tool string using the tool string design; inserting the second tool string into the wellbore; and performing the second process using the second tool string in the wellbore (Price, Fig. 1 110-1 … 110(n+1) illustrating a plurality of optical components, i.e., tools and the plurality has an arrangement to be on the tool string; see also Fig. 2 illustrating a cross-sectional view, this is construed as disclosing an arrangement of the ICE portion of the tool string; [0025] “It should be understood that at least some or all of optical components 110 may include any type of optical splitting and routing devices, such as beamsplitters, mirrors, dichroic filters, optical circulators, arrayed waveguide gratings (AWGs), and the like.”; [0026] “Non-optical sensing elements 105 may include a temperature sensor, a pressure sensor, a densitometer, and the like. Non-optical sensing elements 105 provide signals 135-i and 135-j to a controller 160.”; These optical and non-optical elements are a plurality of tools and placing one or more in the toolstring based on the merit functions is a selection; [0046] “FIG. 6 illustrates a drilling system 600 including a downhole tool 630 that uses an optical computing device 101 having an add-on ICE. Downhole tool 630 uses measurements from optical computing device 101 for modifying a drilling parameter, such as a penetration rate or a drilling direction, in a measurement-while-drilling (MWD) or a logging-while-drilling (LWD) operation, according to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-6, 11, 13-15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al., US Patent Application Publication No. 2018/0320516 (“Price”) in view of Chinya et al, US Patent Application Publication No. 2019/0130148 (submitted in IDS dated 9/22/2020 “Chinya”).
Claim 4. Price discloses the method of claim 1. Price does not explicitly disclose, wherein determining the tool string design comprises using a machine learning model on the computing system to determine the tool string design.
Chinya teaches wherein determining the tool string design comprises using a machine learning model on the computing system to determine the tool string design (Chinya, [0002] “Floating point matrix multiplication is at the core of virtually all machine-learning applications including neural networks and sparse-coding.”; [0026] “An approximation algorithm or computation may then be generated. In one example, a Pick-Best-Matching-Vector (PBMV) operation takes as an input a set of basis vectors (such as neurons with weights, or dictionary atoms for sparse codes) arranged as the columns of a matrix W, as well as an input vector x, and outputs a best matching neuron, (with respect to neural network applications), or a best matching atom, (with respect to sparse code applications) that corresponds to the inputted set of basis vectors.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Price (directed to designing optical computing elements using merit functions in a system that can perform calculations and manipulations) 

Claim 5. Modified Price teaches the method of claim 4. Price does not explicitly disclose, but Chinya teaches, wherein the machine learning model comprises a sparse coding process (Chinya, [0026] “An approximation algorithm or computation may then be generated. In one example, a Pick-Best-Matching-Vector (PBMV) operation takes as an input a set of basis vectors (such as neurons with weights, or dictionary atoms for sparse codes) arranged as the columns of a matrix W, as well as an input vector x, and outputs a best matching neuron, (with respect to neural network applications), or a best matching atom, (with respect to sparse code applications) that corresponds to the inputted set of basis vectors.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Price (directed to designing optical computing elements using merit functions in a system that can perform calculations and manipulations) and Chinya (directed to mathematical processes involving sparse data and machine learning to improve efficiency) and arrived at applying machine learning techniques to aid in tool parameter selection. One of ordinary skill in the art would have been motivated to make such a combination because neural networks and sparse codes can improve the speed and not lose accuracy as taught in Chinya ([0015]).

Claim 6. Modified Price teaches the method of claim 5. Price does not explicitly disclose, but Chinya teaches wherein the sparse coding process comprises a matching pursuit (MP) algorithm, an orthogonal matching pursuit (OMP) algorithm, or a basis pursuit (BP) algorithm (Chinya, [0015] “For sparse-coding applications, the approximation computation may replace the matrix multiplication step forming the core of matching-pursuit (MP) or orthogonal matching-pursuit (OMP) type algorithms, and may still yield sparse-codes that are quite similar to baseline algorithms. As a result, a support vector machine (SVM) classifier 18, working over the space of sparse-codes may incur little or no loss in classification accuracy.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Price (directed to designing optical computing elements using merit functions in a system that can perform calculations and manipulations) and Chinya (directed to mathematical processes involving sparse data and machine learning to improve efficiency) and arrived at applying machine learning techniques to aid in tool parameter selection. One of ordinary skill in the art would have been motivated to make such a combination because neural networks and sparse codes can improve the speed and not lose accuracy as taught in Chinya ([0015]).

Claim 11. Incorporating the rejections of claims 6 and 8, claim 11 is rejected as discussed above for substantially similar rationale. 

A method for designing a tool string for use in a wellbore, the method comprising: receiving a merit function, wherein the merit function comprises one or more defined objectives for performing at least one tool string process in a wellbore (Price, Fig. 8 evaluating merit functions; [0038] “The predictive performance of ICE 202 may be evaluated in terms of accuracy and sensitivity for measuring the desired characteristic of the sample. A merit-based function such as a standard error of calibration (SEC), a root mean SEC (RMSEC), a sensitivity, an accuracy, or any combination of the above is used to determine the quality of a given ICE 202 design.”; [0039] “additional ICE 202 may include layers 203 and 204 selected according to a signal from a detector output (e.g., signal 135n+l from detector 130n+i, cf. FIG. 1). More specifically, the number and thicknesses of layers 203 and 204 are determined such that signal 135n+l improves (e.g., reduces or increases) a value of the merit-function associated with the desired characteristic)); 
determining a tool string design, wherein the tool string design comprises a first tool string design for a first tool string, (Price, [0038] “Designing ICE 202 may include …. A merit-based function such as a standard error of calibration (SEC), a root mean SEC (RMSEC), a sensitivity, an accuracy, or any combination of the above is used to determine the quality of a given ICE 202 design.”; [0046] “FIG. 6 illustrates a drilling system 600 including a downhole tool 630 that uses an optical computing device 101 having an add-on ICE. Downhole tool 630 uses measurements from optical computing device 101 for modifying a drilling parameter, such as a penetration rate or a drilling direction, in a measurement-while-drilling (MWD) or a logging-while-drilling (LWD) operation, according to estimated wellbore or formation fluid properties.”; [0056] “Step 806 includes evaluating, with a merit function and the transmission function of the a predictive performance of a modified optical computing device according to the characteristic of the sample.” Examiner’s Note (EN): the ICE is construed as a tool.), wherein the first string is used to perform a first process in the wellbore (Price, [0046] “FIG. 6 illustrates a drilling system 600 including a downhole tool 630 that uses an optical computing device 101 having an add-on ICE. Downhole tool 630 uses measurements from optical computing device 101 for modifying a drilling parameter, such as a penetration rate or a drilling direction, in a measurement-while-drilling (MWD) or a logging-while-drilling (LWD) operation, according to estimated wellbore or formation fluid properties.”, 
wherein the first tool string design comprises a selection of a first tool from a plurality of tools and an arrangement for the first tool string (Price, Price, Fig. 1 110-1 … 110(n+1) illustrating a plurality of optical components, i.e., tools and the plurality has an arrangement to be on the tool string; see also Fig. 2 illustrating a cross-sectional view, this is construed as disclosing an arrangement of the ICE portion of the tool string; [0038] “Designing ICE 202 may include …. A merit-based function such as a standard error of calibration (SEC), a root mean SEC (RMSEC), a sensitivity, an accuracy, or any combination of the above is used to determine the quality of a given ICE 202 design.”; [0046] “FIG. 6 illustrates a drilling system 600 including a downhole tool 630 that uses an optical computing device 101 having an add-on ICE. Downhole tool 630 uses measurements from optical computing device 101 for modifying a drilling parameter, such as a penetration rate or a drilling direction, in a measurement-while-drilling (MWD) or a logging-while-drilling (LWD) operation, according to estimated wellbore or formation fluid properties.”; [0056] “Step 806 includes evaluating, with a merit function and the transmission function of the first add-on ICE, a predictive performance of a modified optical computing device according to the characteristic of the sample.”; [0061] “Step 808 may include adjusting a physical property of the first add-on ICE when the second merit function value fails to improve upon the first merit function value. In some embodiments, step 810 includes adjusting a property of the additional ICE when the predictive performance of the modified optical computing device is not better than the predictive performance of the un-modified optical computing device [unmodified is a first tool string design]. Step 808 may include iteratively regressing on layer thicknesses of the first add-on ICE until a value of the merit function for the modified optical computing device is better than a value of the merit function for the un-modified optical computing device [each iteration is a second or subsequent tool design]. For example, in some embodiments step 810 includes iteratively adjusting the number and thicknesses of the layers in the add-on ICE until the RMSEC of the modified optical computing device is lower than the RMSEC of the un-modified optical computing device.”), and wherein the tool string design satisfies the merit function (Price, [0060] “Step 808 may include evaluating the predictive performance of the modified optical computing device with the selected merit function. Step 808 may include designing a single add-on ICE and developing a new 'n+1 '-element multivariate regression model for the modified optical computing device, having a superior predictive performance relative to a multivariate regression model for the un-modified optical computing device.”).
Price does not explicitly disclose determining, using a dictionary learning algorithm with sparse coding, one or more atoms based on the merit function, wherein the dictionary learning algorithm uses a dictionary of system parameters, wherein a plurality of atoms are defined by 
determining, using a dictionary learning algorithm with sparse coding, one or more atoms based on the merit function, wherein the dictionary learning algorithm uses a dictionary of system parameters, wherein a plurality of atoms are defined by combinations of the system parameters from the dictionary, and wherein the plurality of atoms represent a sparse representation of the system parameters (Chinya, [0026] “An approximation algorithm or computation may then be generated. In one example, a Pick-Best-Matching-Vector (PBMV) operation takes as an input a set of basis vectors (such as neurons with weights, or dictionary atoms for sparse codes) arranged as the columns of a matrix W, as well as an input vector x, and outputs a best matching neuron, (with respect to neural network applications), or a best matching atom, (with respect to sparse code applications) that corresponds to the inputted set of basis vectors.”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Price (directed to designing optical computing elements using merit functions in a system that can perform calculations and manipulations) and Chinya (directed to mathematical processes involving sparse data and machine learning to improve efficiency) and arrived at applying machine learning techniques to aid in tool parameter selection. One of ordinary skill in the art would have been motivated to make such a combination because neural networks and sparse codes can improve the speed and not lose accuracy as taught in Chinya ([0015]).



Claim 15. Modified Price teaches the method of claim 13, further comprising: forming the first tool string using the tool string design; inserting the first tool string into the wellbore; and performing the first process using the first tool string in the wellbore (Price, [0068] “including fabricating the modified add-on ICE to be included in the modified optical computing device.”; [0046] “FIG. 6 illustrates a drilling system 600 including a downhole tool 630 that uses an optical computing device 101 having an add-on ICE. Downhole tool 630 uses measurements from optical computing device 101 for modifying a drilling parameter, such as a penetration rate or a drilling direction, in a measurement-while-drilling (MWD) or a logging-while-drilling (LWD) operation, according to estimated wellbore or formation fluid properties. Drilling system 600 may be configured to drive a bottom hole assembly (BHA) 604 that is positioned or otherwise arranged at the bottom of a drill string 606 extended into the earth 602 from a derrick 608 arranged at the surface 610.”; [0051] “Optical computing device 101 may be configured to measure optical responses of the formation fluids.”).

Claim 21. Incorporating the rejections of claims 7 and 13, claim 21 is rejected as discussed above for substantially similar rationale.

Claim 22. Incorporating the rejections of claims 3 and 13, claim 22 is rejected as discussed above for substantially similar rationale.

Claim 23. Modified Price teaches the method of claim 22, further comprising: forming the second tool string using the tool string design; inserting the second tool string into the wellbore; and performing the second process using the second tool string in the wellbore (Price, [0068] “including fabricating the modified add-on ICE to be included in the modified optical computing device.”; [0046] “FIG. 6 illustrates a drilling system 600 including a downhole tool 630 that uses an optical computing device 101 having an add-on ICE. Downhole tool 630 uses measurements from optical computing device 101 for modifying a drilling parameter, such as a penetration rate or a drilling direction, in a measurement-while-drilling (MWD) or a logging-while-drilling (LWD) operation, according to estimated wellbore or formation fluid properties. Drilling system 600 may be configured to drive a bottom hole assembly (BHA) 604 that is positioned or otherwise arranged at the bottom of a drill string 606 extended into the earth 602 from a derrick 608 arranged at the surface 610.”; [0051] “Optical computing device 101 may be configured to measure optical responses of the formation fluids.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/STEVEN W CRABB/             Examiner, Art Unit 2148